Citation Nr: 1500639	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-41 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) from May and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Board remanded this matter for further evidentiary development.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he has prostate cancer as a result of exposure to Agent Orange during service; however, it has not been established that the Veteran served in the Republic of Vietnam, and consequently, whether he was exposed to Agent Orange.

The Veteran specifically asserts that he stepped foot in Vietnam in 1972 as part of the 2nd Battalion, 4th Marines in the Marine Corp.  While stationed on the U.S.S. Juneau, in September 1972, the 32nd Battalion Vietnamese Rangers embarked aboard the ship, which served as their floating home.  The Veteran contends participated in the operation that retrieved the South Vietnamese and brought them to the U.S.S. Juneau via helicopter.  

On remand in May 2013, the Board requested that records from the Navy Historical Records Center be obtained to determine which Marine Helicopter Squadron was assigned to the Marine Air Ground Task Force and Amphibious Assault Group that was involved in the operation to move the Vietnamese Rangers from land to ship.  In reply to the request, the Navy Historical Records Center recommended that the inquiry be directed to the Marine Corps History Division, who specialized in the research, preservation, and dissemination of the history of the Marine Corp.  As such, a request should be made to the Marine Corps History Division to obtain and associate with the record any documents relating to the operation.  

Accordingly, the case is REMANDED for the following action:

Providing a brief personnel history as reported above, contact the Marine Corps History Division in order to determine which Marine Helicopter Squadron was assigned to the Marine Air Ground Task Force and the Amphibious Assault Group that was involved in the operation to move the Vietnamese Rangers from land to ship, as well as obtaining the flight manifests for each aircraft that flew in the operation, and obtaining the names of the Marines that were aboard the aircraft.  Any and all requests for information and responses in this regard should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




